MEMORANDUM **
Ingris Gomez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (BIA) order affirming the Immigration Judge’s (IJ) denial of her motion to reopen.
We have jurisdiction under 8 U.S.C. § 1252 to hear this converted habeas corpus claim as a timely filed petition for review of the BIA decision. See Pub.L. No. 109-13, 119 Stat. 231, § 106(a), 8 U.S.C. § 1252(a)(5); see also id. at § 106(c). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review Gomez’s contention that she should not have been charged as an arriving alien under 8 U.S.C. § 1182(a)(6)(C)(ii)(I) because she failed to exhaust this claim by raising this claim before the agency. See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
In this court, Gomez fails to raise any challenge to the agency denial of her second motion to reopen and has therefore waived these issues on appeal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996).
Gomez’s motion to supplement the record is denied.
PETITION FOR REVIEW DISMISSED IN PART, DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.